      Case 1:17-cr-00497-ENV Document 15 Filed 03/08/19 Page 1 of 1 PageID #: 47



^OA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL(Rev. 12J03)
                                                                                                                                                     * '-Mi? U 8 20J9
I. CIRTDISTyDIV.CODE                      1 PERSON REPRESENTED                                                                      VOUCHER NUMBER
 EDNY                                     John Doe CR 17-497-01
3. MAG.DKTyDEF. NUMBER                              4. DIST. DKT.yDEF. NUMBER                            5. APPEALS DKT7DEF. NUMBER
                                                                                                                                                                                       FICE
7. IN CASE/MATTER OF/CttwAIome;                     8. PAYMENT CATEGORY                                  9. TYPE PERSON REPRESENTED                       10. REPRESENTATION TYPE
                                         GJ Felony                   □ Petty Oflfense        ST Adult Derendant           □ Appellant                         (See hainictUms)
                                         □ Misdemeanor               □ Other                 □ Juvenile DeFendant □ Appellee
 USA V. John Doe CR 17-497 □ Appeal                              =^== □ Other
11. OFFENSE(S) CHARGED (Cite U.S. Code, Title &. Section) Ifntore titan one ojfense, list (up toJive) inajor a/femes charged ucconitng in seveht}- ofojfeme.


12. ATTORNEY'S NAKtE (FirstHome. M.I., iMStName, tncludUigttnystiJJix),                                  13. COURT ORDER
      AND MAILING ADDRESS                                                                                 CT 0 Appointing Counsel                         □ C Co-Counsel
                                                                                                          □ F Subs For Federal Defender                   □ R Subs For Retained Attorney
 Gary 8. Villanueva, Attorney at Latw                                                                     □ P Subs For Panel Attorney                     □ Y Standby Counsel
 11 Park Place
                                                                                                         Prior Attorney's Name:    Arun G. Rao (Retained)
 Suite 1601
                                                                                                            Appoinunent Dates:
 New York NY 10007 garyvlllanueva@aol.com                                                                    Because the above-named person represented has te^Fied under oath or has othenvise
      Telephone Number:                             (212) Z19-0100                                       satisfied this Cotaftliht he or she (I) is financially unnW to employ counsel and (2) does
                                                                                                         not wish to wme efmsel, and because die interests ^justice so require,.Jhe attorney whg
14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per iiutrucllons)                                 name appeninhm 12 is appointed tor^rescnt J|As person injltU<l6c. OR
                                                                                                          □ Other (SM^uOlruciions)
                                                                                                    /s/ USDJ ERIC N. VITALIANO
                                                                                                                 lUl ii ax              of Presiding Judge or By Order of the Coun

                                                                                                                          Date of Order                                Nunc Pro Tune Dale
                                                                                                         Repayment or panial repayment ordered from the person represented for this service at time
                                                                                                         appointment.       □ YES □ NO


                                                                                                                TOTAL                MATHfTECH.               MATHn-ECH.
                                                                                       HOURS                                                                                        ADDITIONAL
        CATEGORIES (Attach lietttlatllon ofservices with dales)                                                AMOUNT                 ADJUSTED                 ADJUSTED
                                                                                      CLAIMED                                                                                         REVIEW
                                                                                                               CLAIMED                 HOURS                    AMOUNT
        a. Airninnment and/or Plea
        b. Bail and Detention Heatinits                                                                                                                        ssr:::5^0.00
        c. Motion Hearinos                                                                                              "DM                                           fXTDD"
        d. Trial                                                                                                        im                                            TJM
        &_SaitendngJJearings_                                                                                           TJM
        f. Revocation Heaiinns                                                                                          im                                            OTT
        g. Appeals Court                                                                                                "DM                                          fSIoo"
        h. Other (Specify on additional sheets)                                                                          0;Q0                                          o;oo
        (RATE PER HOUR-$                                  )    TOTALSt                            0.00                   0.00                   0.00                   0.00
16.     a. Interviews and Conferences                                                                                                                                rum.
        b. ObtaintnB and reviewing records                                                                                                                            TO
        c. Legal research and brief wiitinR                                                                         -■^OiQOg;
        d. Travel lime                                                                                                  TOT                                           TJM
        c. Invesdaative and other work (Specify on additional sheets)
        (RATE PER HOUR "$                                      TOTALS;                            TOT                   iTwr                   w                      TC
                                                        ±
        Travel Expenses (lodidne. parldnii, metds, mtleoBe, etc.)
18.     Other Expenses (other than expert transcripts, etc.)
                                                                                                                        "DM                                           ■DM
19. CERTinCATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                              20. APPOINTMENTTERMINATION DATE                            21. CASE DISPOSITION
                                                                                                              IF OTHER THAN CASE COMPLETION
      FROM:                                            TO:
22. CLAIM STATUS                   □ Final Payment                  □ Interim Payment Number _______________                              □ Supplemental Payment
      Have you previously applied to the court for compensation and/or reimbuncment for this             □ YES       □ NO             tfyes, were you paid?     □ YES      □    NO
      Other than from the Court have you, or to your knowledge has anyone else, reeeived payment (compensation or anything ofvalue) from any other source in connection with this
      representation? □ YES          □ NO            If yes, give details on additional sheets.
      I swear or aiUrm the truth or correctness of the above statements.

      Signature of Attorney                                                                                                                   Dale



23. IN COURT COMP.                    24. OUT OF COURT COMP.              25. TRAVEL EXPENSES                    26. OTHER EXPENSES                      27. TOTAL AMT. APPR7CERT.
                                                                                                                                                          $0.00
28. SIGNATURE OF THE PRESIDING JUDGE                                                                             DATE                                    28a. JUDGE CODE


29. IN COURT COMP.                    30. OUT OF COURT COMP.              31. TRAVEL EXPENSES                    32. OTHER EXPENSES                      33. TOTAL AMT. APPROVED
                                                                                                                                                          $0.00
34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) I'aymeia approved                                   DATE                                    34a. JUDGE CODE
      In excess ofthe statutory threshold amount.
